Citation Nr: 1750100	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-47 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a seizure disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his November 2009 substantive appeal and a December 2009 statement.  However, he withdrew the Board hearing request in January 2015.  Thus, the request is considered withdrawn.


REMAND

In an October 2014 VA treatment record, the Veteran requested that a VA examiner provide a written statement to the Social Security Administration (SSA) so that the Veteran could volunteer as a high school football coach while in receipt of Social Security Disability Insurance (SSDI) benefits.  In a subsequent October 2014 administrative note, the VA examiner indicated that he wrote the letter as requested.  In the letter, the examiner stated that the Veteran experienced seizures, and was "more likely than not unemployable and appropriate for SSDI."  As records regarding the Veteran's SSDI claim might be relevant to the issues on appeal, a remand is necessary to attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of any decisions regarding the Veteran's claim for SSDI benefits and all medical records underlying any decisions.

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for seizures.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, attempt to obtain any outstanding VA treatment records.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

